DETAILED ACTION
This is responsive to the amendment dated 1/13/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 5 is objected to because of the following informalities:  The preamble is incomplete.  It is assumed that applicant intended to recite --The bath accessory of claim 3--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is a lack of antecedent basis for “the interior” in line 11.
The term "loosely" in claim 8 is a relative term which renders the claim indefinite.  The term "loosely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would Applicant points to paragraph [0031] of the as-filed specification as defining the term “loosely” but the referenced portion of the specification defines “loosely” in the context of the fit of the projection with cavity, not of an accessory engaging one of the holes. Applicant has not established a special definition of the word which applies to all instances of the term and thus applicant’s arguments that the term is sufficiently definite are not persuasive. 
The remaining claims are indefinite insofar as they depend from rejected base claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 5, 6, and 8 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 2013/0061384) in view of Langtry (US 2003/0116463).
Regarding claim 1, Robertson discloses a bath accessory as a combination toy and accessory holder (36) having a body (33b) with a cavity (35) in a bottom side thereof and extending on partially therein, and a base (33a) with a top support surface (upper surface of bottom of 33a, see fig. 8a) and an upwardly extending wall which engages the body when the body is lowered onto the base. See annotated figure below.

Roberts does not show that there is a hole in the torso extending from a top thereof into the cavity, the cavity and the hole defining an open pathway through all of the torso to receive accessories, and the base having at least one first protrusion extending upward from the top support surface and adapted to engage the interior of the  cavity.  Robertson is silent as to the manner of engagement between the body and the base. Attention is turned to Langtry which teaches a holding device for accessories (fig. 1).  There is a body (11B) with a cavity (between sidewalls (44) extending partially into the body, at least one hole (50) extending from a top of the body into the cavity defining an open pathway through the body  to receive accessories; a base (11A) having a top support surface (top surface of 14, fig. 4) and at least one protrusion (16, 32, 34) extending upwardly from the top surface and adapted to engage the interior of the cavity when the body is lowered onto the base (fig. 3, note seating of 32, 34 in interior of flared wall of 44); wherein the at least one open pathway in combination with 

    PNG
    media_image1.png
    425
    883
    media_image1.png
    Greyscale

Regarding claim 2, Robertson as modified shows that the first protrusion comprises a wall (16)(fig. 4). 
Regarding claims 3 and 5, Robertson as modified shows all of the instant invention as discussed above, and further shows that the base has a bottom surface (bottom of 33a) to which at least one foot (34) are attached, the foot being at least one suction cup (para. [0091]) adapted to provide suction adhesion between the foot and a support surface (base of tub, 1) to hold the base to the support surface. 
Regarding claim 6, Robertson as modified by Langtry further provides that when the body is mounted to the base, the engagement between the cavity and protrusion is forms a friction lock therebetween (para. [0040]) which resists removal of the body from the base. 
Regarding claim 8, Robertson as modified by Langtry shows an accessory (12, in phantom) fitting ‘loosely’ through one of the at least one holes (50), extending through the cavity, and being supported by the top surface of the base (fig. 3). 
Regarding claim 9, Robertson as modified by Langtry shows that the base (11A) has at least one second protrusion (52) extending upward from the top surface to at least partially define a lower cavity (54) aligned with one of the at least one holes in the body (see fig. 3). 
Regarding claim 10, Robertson as modified shows all of the instant invention as discussed above and further shows that the body has buoyancy such that when it is in water, the body appears as an animal floating on the water (see fig. 11d)(para. [0046]). 
Regarding claim 11, Robertson as modified shows all of the instant invention and further shows that the support surface (bottom of 33a) has legs (34) extending from a bottom thereof (fig. 8b, 8c).
Regarding claim 12, Robertson as modified shows all of the instant invention as discussed above, but does not show that the support surface has legs extending from a bottom thereof and the foot is visible from a side exterior view between the legs. However, attention is turned to an alternate embodiment of Robertson (see annotated figure below) in which two suction cup legs flank a suction cup foot, such that the foot is visible from the side view.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided additional suction cup legs in the embodiment of Robertson so as to ensure good adhesion between the accessory and tub surface.
 
    PNG
    media_image2.png
    344
    504
    media_image2.png
    Greyscale

Regarding claim 13, Robertson discloses a bath accessory (33) comprising a body (33b) and a cavity (35) in a bottom of the body (fig. 8a) and extending only partially therein (see annotated figure above) being adapted to engage a support base (33a), the body being buoyant (see fig. 11d)(para. [0046]). 
In the embodiment depicted in figures 8a-8c, however, Robertson does not show that the body is an animal shape with a head and a torso.  However, Robertson does show in other embodiments that the bath accessory is shaped like a whale (fig. 10a-10c) or other animals such as a water bird, dinosaur, reptile, dolphin, fish, or mammal (para. [0098]). Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the body accessory and toy of the embodiment of Robertson in an animal shape having a head and torso so that the storage compartment can also be entertaining for children. The proposed modification is an aesthetic design choice. It has been held that a change in aesthetic or ornamental design will generally not support patentability. MPEP 2144.04(I). Under the proposed modification, the body floats on water such that it simulates an animal.  
Robertson does not show a plurality of holes in the torso extending from the torso into the cavity such that plurality of holes define a plurality of open pathways through all of the torso to receive accessories. Attention is turned to Langtry which teaches a holding device for accessories (fig. 1).  There is a body (11B) with a cavity (between sidewalls (44) extending only partially into the body, a plurality of holes (50) extending from a top of the body into the cavity defining open pathways through all of the body to receive accessories. It would have been obvious to the ordinary artisan to have provided the openings and cavity structure of Langtry in the device of Robertson in order to allow different kinds of accessories to be held in the toy and accessory holder, while still allowing for the body and base to be separated. 
Regarding claim 14, Robertson as modified by Langtry shows all of the instant invention as discussed above, with Robertson further showing a base (33a) having a top support surface (inner top surface of 33a)(fig. 8a), but is silent as to the manner of engagement between the base and the body. Attention is again turned to Langtry, which teaches a base (11A) having a top support surface (top surface of 14, fig. 4) and at least one protrusion (16, 32, 34) extending upwardly from the top surface and adapted to engage the cavity when the body is lowered onto the base (fig. 3) and defining a perimeter; a plurality of second protrusions (52) extending upward from the top surface within the perimeter, and aligned with the holes in the torso (fig. 3); when the body is mounted to the base, the engagement between the cavity and protrusion is forms a friction lock therebetween (para. [0040]) which resists removal of the body from the base. 
Regarding claim 15, Robertson shows at least one suction cup (34) connected to the base and providing suction adhesion to connect the base to a support surface (inner surface of tub 1). 
Claims 4, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson and Langtry, as applied to claims 3 and 14, in further view of Finell (US 7,302,715). 
Regarding claims 4, 17, and 18, Robertson as modified shows all of the instant invention as discussed above, but does not specifically show that there are a pair of animal feet connected to and extending below the base, the animal feet having at least one suction cup. Attention is turned to Finell which teaches a similar animal shaped accessory/toy (20) having a base (30) and at least two feet (72, 82) connected to the base, extending below it, and each having a suction cup (208).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided animal feet with the suction cups in the device of modified Robertson, depending on the type of animal that the accessory holder is shaped like. The proposed modification is an aesthetic design choice. It has been held that a change in aesthetic or ornamental design will generally not support patentability. MPEP 2144.04(I).
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson and Langtry, as applied to claims 6 and 14, in view of Moore (US 5,927,492). 
Regarding claims 7 and 16, Robertson as modified by Langtry shows all of the instant invention as discussed above, but the combination does not specify that the friction lock between the base and body is weaker than the suction adhesion between the base and the support surface such that sufficient upward force applied to the body will remove the body from the base without removing the base from the support surface. Attention is turned to Moore, which teaches a similar accessory holder (30). There is a body (14) and a base (12) which receives the body in frictional engagement (col. 4, ln. 7-12). The base is secured to the floor with suction cups (26)  When an upward force is applied to the body, the body is removed from the base, while the base remains on the support surface, and thus the friction lock is weaker than the suction adhesion (col. 4, ln. 19-23).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have designed the friction lock in the combined device of Robertson and Langtry such that it is not stronger than the suction adhesion so that the inside of the accessory can be accessed without having to dislodge the whole device. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson, Langtry, and Finell, as applied to claim 18, in view of Moore.  
Regarding claim 19, Robertson as modified shows all of the instant invention as discussed above, but the combination does not specify that the friction lock between the base and body is weaker than the suction adhesion between the base and the support surface such that sufficient upward force applied to the body will remove the body from the base without removing the base from the support surface. Attention is turned to Moore, which teaches a similar accessory holder (30). There is a body (14) and a base (12) which receives the body in frictional engagement (col. 4, ln. 7-12). The base is secured to the floor with suction cups (26)  When an upward force is applied to the body, the body is removed from the base, while the base remains on the support surface, and thus the friction lock is weaker than the suction adhesion (col. 4, ln. 19-23).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have designed the friction lock in the combined device of Robertson and Langtry such that it is not stronger than the suction adhesion so that the inside of the accessory can be accessed without having to dislodge the whole device. 
Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant’s arguments with respect to the 112 rejection of the term “loosely” have been addressed in section 8 above. 
Applicant’s arguments with respect to Robertson lacking a “cavity in a bottom side” which “extends only partially” therein are not persuasive. Applicant is referred to the annotated figure above to clarify the Examiner’s position.  The Examiner also notes that as illustrated, the storage container has a base 33a which holds accessories, such as the illustrated balls, and the body 33b which is three dimensional, and having a cavity defined by the four walls and bound by the top lid portion. Thus, Robertson’s lid does show a cavity in the bottom side thereof as claimed. 
Applicant argues that Robertson and Langtry are not properly combinable since Robertson is made from a flexible, inflatable material while Langtry is made of rigid materials. Specifically, applicant argues that to modify Robertson’s design such that it has holes would necessarily require puncturing the inflatable material. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Examiner further notes that it is well within the purview of the ordinary artisan to place holes for storage in an inflatable item. Applicant is referred to Connor (US 6,199,946) which teaches an inflatable chair having a plurality of holes (30) for storing accessories, the holes being formed in the inflatable portions. 
Applicant argues that it would not be obvious to modify Robertson such that it is shaped like an animal, since the animal shaped embodiments of Robertson are not directed to storage.  This is an argument of bodily incorporation and is unpersuasive. The ordinary artisan would be able to divide a whale or other animal shape as discussed in (para. [0098]) into a lid and box as illustrated by figure 8a-c. This modification is an aesthetic design choice.  It has been held that a change in aesthetic or ornamental design will generally not support patentability. MPEP 2144.04(I).
Applicant argues that the lid of Robertson will not stimulate an animal floating on the water and asserts that even if the lid were changed to an animal shape, that only a slice would float on top of the water.  The Examiner notes that applicant has only asserted that the modified device would not float as claimed and such assertion is unpersuasive. Applicant is referred to paras. [0046] and [0099] and figure 11d which clearly shows that the device can be made with a buoyancy which will support a decorative, floating appearance as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754